In a proceeding pursuant to article 4 of the Family Court Act for an upward modification of the child support provision of a judgment of divorce dated August 18, 1977, the appeal is from an order of the Family Court, Richmond County, dated January 2,1980, which increased the amount to be paid by appellant from $50 to $85 per week. Order modified, on the facts, by reducing the child support payments to $75 per week. As so modified, order affirmed, without costs or disbursements. The child support awarded was excessive to the extent indicated herein. Damiani, J. P., Gibbons, Gulotta and Martuscello, JJ., concur.